The district court may grant a presentence motion to

                withdraw a guilty plea for any substantial, fair, and just reason.

                Crawford v. State, 117 Nev. 718, 721, 30 P.3d 1123, 1125 (2001). "To

                determine whether the defendant advanced a substantial, fair, and just

                reason to withdraw a plea, the district court must consider the totality of

                the circumstances to determine whether the defendant entered the plea

                voluntarily, knowingly, and intelligently." Id. at 721-22, 90 P.3d at 1125-

                26. We review the district court's determination regarding the validity of

                a plea for an abuse of discretion. Johnson v. State, 123 Nev. 139, 144, 159

                P.3d 1096, 1098 (2007).

                            Here, the district court concluded that, considering the totality

                of the circumstances, Beebe's guilty plea was voluntarily, knowingly, and

                intelligently entered and there was no substantial reason to grant the

                motion that was fair and just. We conclude that the district court did not

                abuse its discretion by denying Beebe's motion to withdraw his guilty plea.

                See Nollettte v. State, 118 Nev. 341, 344, 46 P.3d 87, 89 (2002) (defining

                direct and collateral consequences of a guilty plea); Palmer v. State, 118

                Nev. 823, 826, 59 P.3d 1192, 1194 (2002) ("A defendant's awareness of a

                ...continued
                connection with the entry of his plea. Beebe does not challenge that
                determination on appeal.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                collateral consequence is not a prerequisite to a valid plea and,

                consequently, may not be the basis for vitiating it."); see also, e.g., Johnson

                v. Puckett, 930 F.2d 445, 448 n.2 (5th Cir. 1991) (the availability of good

                time credit is a collateral consequence of a guilty plea). Accordingly, we

                            ORDER the judgment of conviction AFFIRMED. 2




                                         Gibbons


                                            J.
                Douglas


                cc: Hon. Nancy L. Porter, District Judge
                     David D. Loreman
                     Attorney General/Carson City
                     Elko County District Attorney
                     Elko County Clerk




                      2 Although  we filed the briefs submitted by the parties, they fail to
                comply with NRAP 3C(h)(1) and NRAP 32(a)(4)-(5) because they are not
                double-spaced and the footnotes in the fast track statement are not in the
                same size typeface as the body of the brief. Counsel for the parties are
                cautioned that future failure to comply with the applicable rules may
                result in the imposition of sanctions. See NRAF' 3C(n).




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A